Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release (“Agreement”) is entered into by Richard
H. Litton (“Executive”) and SWS Group, Inc., (the “Company”) on November 14,
2014. The Company and Executive are referred to as the “Parties.”

WHEREAS, Richard H. Litton, Executive Vice President of the Company, has
submitted his resignation, effective three months after the closing of the
merger contemplated by the Agreement and Plan of Merger, dated as of March 31,
2014 (the “Merger Agreement”), by and among Hilltop Holdings Inc. (“Hilltop”),
Peruna LLC, a wholly owned subsidiary of Hilltop (“Peruna”), and the Company,
pursuant to which the Company will be merged with and into Peruna, with Peruna
as the surviving entity following the merger (the “Merger”);

WHEREAS, the Parties agree that Executive hereby resigns from all of his
positions with the Company and its subsidiaries and affiliates, effective three
months after the closing of the Merger (“Retirement Date”);

WHEREAS, the Parties agree that Executive shall provide transition services to
the Company from the Effective Date of this Agreement through the Retirement
Date (the “Transition Period”);

WHEREAS, the Parties desire to set forth in this Agreement all terms and
conditions relating to Executive’s separation from employment and Executive’s
transition services; and

WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them concerning Executive’s hiring,
employment and separation from the Company and all disputes arising from or
during Executive’s employment, any benefits, bonuses and compensation connected
with such employment, and all other disputes that the Parties may have for any
reason.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

1. End of Executive’s Employment and Transition Period.

(a) Retirement Date. The Parties agree that Executive’s employment with the
Company shall terminate on the Retirement Date. The Parties further agree that
Executive hereby resigns from all of his positions with the Company and its
affiliates and subsidiaries, including his position as Executive Vice President,
effective as of the Retirement Date. Executive shall execute all documents and
take such further steps as may be required to effectuate such resignation(s) and
termination(s). Executive agrees that Executive shall not make any
representations or execute any documents, or take any other actions, on behalf
of the Company after the Retirement Date.



--------------------------------------------------------------------------------

(b) Transition Services. Executive agrees that, during the Transition Period, he
shall continue to perform, and assist with the transition of, his duties and
responsibilities as Executive Vice President of the Company as requested by the
Company (the “Transition Services”). The Company shall continue to pay Executive
his current base salary, less applicable taxes and withholdings, through the
Transition Period in accordance with the Company’s normal payroll practices.

2. Certain Payments and Benefits.

(a) Accrued Obligations. The Company shall pay Executive (i) any unpaid base
salary accrued through the Retirement Date, and (ii) any unreimbursed expenses
properly incurred prior to the Retirement Date (the “Accrued Obligations”). The
Accrued Obligations shall be payable in within the time period required by
applicable law, and in no event later than thirty (30) days following the
Retirement Date.

(b) Severance Payment. Provided that Executive complies with this Agreement and
subject to and conditioned upon, compliance with Paragraph 15 and the execution
and delivery by Executive of the Release of Claims attached hereto as Exhibit A
(the “Release”) within thirty (30) days following the Retirement Date (but not
before the Retirement Date), the Company shall pay Executive an amount equal to
the Executive’s unvested deferred cash incentive compensation of $253,891 (the
“Severance Payment”), payable in a lump sum payment within ten (10) days of
delivery of the Release. The Company shall have no obligation to make the
Severance Payment until Executive has had the opportunity to consider this
Agreement and the Release of Claims as described in Paragraph 15 of this
Agreement. Except as stated in this Agreement or as required by law, all other
compensation, payments and benefits which relate to Executive’s employment with
the Company or positions with the Company, including any payments, vacation pay,
incentive compensation, bonus or any employee benefit plan, policy or program
shall cease as of the Retirement Date.

(c) Accelerated Vesting. Provided that Executive complies with this Agreement
and subject to and conditioned upon, compliance with Paragraph 15 and the
execution and delivery by Executive of the Release of Claims in Exhibit A within
thirty (30) days following the Retirement Date (but not before the Retirement
Date), the Company agrees to accelerate the vesting of 52,947 shares of
restricted stock that were awarded to the Executive in August 2014, so that such
awards shall become vested as of the Retirement Date.

(d) Benefits. After the Retirement Date, Executive and his eligible dependents
shall be entitled to continuation of their health insurance coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) and the terms of the Company’s group health
plan then in effect. The Company will provide Executive under separate cover at
Executive’s home address, information necessary and as required by law regarding
the election of COBRA. Notwithstanding anything to the contrary contained
herein, the Company retains the right to amend, modify or terminate any of its
employee benefit plans, policies or programs at any time.

(e) Waiver of Additional Compensation or Benefits. Other than the compensation
and payments provided for in this Agreement, Executive shall not be entitled to
any additional compensation, bonuses, benefits, payments or grants, stock
options, or any benefit plan, incentive plan, option plan, severance plan or
bonus program established by the Company

 

TRANSITION AGREEMENT AND RELEASE   Page 2



--------------------------------------------------------------------------------

or any of the Company’s affiliates or subsidiaries. Executive agrees that the
release in Paragraph 3 and the Release covers any claims Executive might have
regarding Executive’s compensation, bonuses, incentive compensation, stock
options, restricted stock or grants and any other benefits Executive may or may
not have received during Executive’s employment with the Company, except for the
Merger Agreement Payments as defined below.

3. General Release and Waiver.

(a) By the Executive. In consideration of the Severance Payment, the accelerated
vesting of the restricted stock set forth in Paragraph 2, the Company’s mutual
release of claims and other benefits and consideration provided for in this
Agreement, that being good and valuable consideration, the receipt, adequacy and
sufficiency of which are acknowledged by Executive, Executive, on Executive’s
own behalf and on behalf of Executive’s agents, administrators, representatives,
executors, successors, heirs, devisees and assigns (collectively, the “Releasing
Parties”) hereby fully releases, remises, acquits and forever discharges the
Company and its parent company and all of their affiliates, subsidiaries and
each of their respective past, present and future officers, directors,
stockholders, equity holders, members, partners, agents, employees, consultants,
independent contractors, attorneys, advisers, successors and assigns
(collectively, the “Released Parties”), jointly and severally, from any and all
claims, rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against the Released
Parties, and each of them, arising from or relating to Executive’s employment
with the Company and its parent company or their affiliates or subsidiaries or
the termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including without
limitation all Claims arising under or relating to Executive’s employment,
compensation, bonuses, incentive compensation, any bonus plan, options, any
incentive plan, the SWS Group, Inc. 2012 Restricted Stock Plan (the “Restricted
Stock Plan”), Executive’s termination from employment, any claimed payments,
contracts, benefits or bonuses or purported employment discrimination,
retaliation, wrongdoing or violations of civil rights of whatever kind or
nature, including without limitation all Claims arising under the Age
Discrimination in Employment Act, the Americans with Disabilities Act of 1990 as
amended, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act, the Older Workers Benefit Protection Act,
the Uniformed Services Employment and Re-Employment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the
Lilly Ledbetter Fair Pay Act of 2009, the Genetic Information Nondiscrimination
Act, the National Labor Relations Act, the Labor Management Relations Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, the Texas Labor Code, or any other federal, state or
local statute, law or ordinance, including, without limitation, any employment,
whistleblower, discrimination or anti-retaliation Claims, any workers’

 

TRANSITION AGREEMENT AND RELEASE   Page 3



--------------------------------------------------------------------------------

compensation or disability Claims under any such laws, Claims for wrongful
discharge, breach of express or implied contract or implied covenant of good
faith and fair dealing, and any other Claims arising under state or federal law,
as well as any expenses, costs or attorneys’ fees. This release shall not apply
to any of the Company’s obligations under this Agreement, the Merger Agreement
Payments (defined below) or any employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended, in which Executive has
vested.

Except as required by law, Executive agrees that he will not commence, maintain,
initiate, or prosecute, or cause, encourage, assist, volunteer, advise or
cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or Claim before any
court, agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company, or any of the matters discharged and released
in this Agreement.

Notwithstanding the preceding sentence or any other provision of this Agreement,
this release is not intended to interfere with Executive’s right to file a
charge with the Equal Employment Opportunity Commission (the “EEOC”) in
connection with any Claim Executive believes he may have against the Company or
its affiliates or subsidiaries. However, by executing this Agreement, Executive
hereby waives the right to recover in any proceeding he may bring before the
EEOC or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission (or any other agency) on Executive’s
behalf.

(b) By the Company. In consideration of the mutual promises contained in this
Agreement, the Company, on behalf of itself and all of its parents, divisions,
subsidiaries, affiliates and related companies, and their present and former
agents, officers, directors, attorneys, stockholders, plan fiduciaries,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges, Executive and his heirs, executors, successors and assigns,
from any and all claims, demands, actions, causes of action, costs, fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
the Company has, had, or may have against the Executive relating to or arising
out of his employment or separation from employment, except for any act by the
Executive that is illegal, a breach of fiduciary duty or fraudulent.

4. Return of the Company Property. Within seven (7) days of the Retirement Date,
Executive shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, documents, data, programs or other materials and
property in Executive’s possession which belong to the Company or any one or
more of its affiliates or subsidiaries, including, without limitation, all,
Confidential Information (defined below), computer equipment, access codes,
messaging devices, credit cards, cell phones, keys and access cards; and
(b) deliver all original and copies of confidential information, notes,
materials, records, plans, technical data or other documents, files or programs
(whether stored in paper form, computer form, digital form, electronically or
otherwise) that relate or refer to (1) the Company or any one or more of its
affiliates or subsidiaries, or (2) the Company or any one or more of the
Company’s affiliates’ or subsidiaries’ financial statements, business contacts,
business information, strategies, sales or similar information. By signing this
Agreement, Executive represents and warrants that Executive has not retained and
has or will timely return and deliver all the items described or referenced in
subsections (a) or (b) above; and, that should Executive later discover
additional items described or referenced in subsections (a) or (b) above,
Executive will promptly notify the Company and return/deliver such items to the
Company.

 

TRANSITION AGREEMENT AND RELEASE   Page 4



--------------------------------------------------------------------------------

5. No Admission of Liability. This Agreement shall not in any way be construed
as an admission by the Company or Executive of any acts of wrongdoing or
violation of any statute, law, or legal right. Rather, the parties specifically
deny and disclaim that either has any liability to the other, but are willing to
enter this Agreement at this time to definitely resolve once and forever this
matter and to avoid the costs, expense, and delay of litigation. Executive
represents and warrants that Executive is not aware of any (i) violations,
allegations or claims that the Company has violated any federal, state, local or
foreign law or regulation of any kind, or (ii) any facts or circumstances
relating to any alleged violations, allegations or claims that the Company has
violated any federal, state, local or foreign law or regulation of any kind, of
which Executive has not previously made the executive leadership team aware. If
Executive learns of any such information, Executive shall immediately inform the
Board of Directors of the Company.

6. Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company and its affiliates and
subsidiaries which were obtained through great costs, time and effort.
Therefore, Executive agrees that Executive shall not in any way, directly or
indirectly, disparage, libel or defame the Released Parties, their respective
business or business practices, products or services, or employees. Company
agrees that Executive’s reputation is of great value to him and agrees that no
executive officer, director or attorney of the Company shall in any way,
directly or indirectly, disparage, libel or defame the Executive.

7. Merger Agreement Payments. Nothing in this Agreement shall constitute a
release or waiver by Executive of any and all consideration or payments to which
the Executive is entitled arising out of or related to the Merger Agreement and
the transactions contemplated thereby, including the Merger (the “Merger
Agreement Payments”).

8. Restrictive Covenants.

(a) Confidentiality. In connection with Executive’s employment and the
Transition Services, the Company will provide Confidential Information to
Executive. Executive agrees and covenants that the Executive shall and will not
(without first obtaining the express permission of the Company) divulge to any
individual, partnership, corporation (including a business trust), limited
liability company, joint stock company, trust, unincorporated association, joint
venture, media or other entity, or a government or any political subdivision or
agency thereof, or use (either by Executive or in connection with any business
conducted, owned, or engaged in by Executive in any capacity) any “Confidential
Information”. As used in this Agreement, the term “Confidential Information”
shall mean and include any and all information and data regarding the Company’s
(including its subsidiaries’ and affiliates’) operations, financial condition,
products, customers and business which may be communicated to Executive or to
which Executive may have access in the course of Executive’s employment with the
Company. Notwithstanding the foregoing, the term “Confidential Information”
shall not include information which: (i) is, at the time of the disclosure, a
part of the public domain

 

TRANSITION AGREEMENT AND RELEASE   Page 5



--------------------------------------------------------------------------------

through no act or omission by Executive; or (ii) is hereafter lawfully disclosed
to Executive by a third party who or which did not acquire the information under
an obligation of confidentiality to or through the Company. Nothing in this
Paragraph 8 shall limit any protection or remedy available to the Company under
any law, statute or legal principle relating to Confidential Information or
trade secrets or Executive’s fiduciary obligations to the Company.

(b) Non-Solicitation of Customers. Executive hereby agrees and covenants that
while employed with the Company and through the date that is twelve (12) months
following the Retirement Date (“Protected Period”), Executive shall not,
directly or indirectly, solicit, encourage or suggest to existing customers, or
potential customers being actively solicited by the Company during the twelve
(12) month period prior to the Retirement Date, that they refrain from doing
business with the Company or move any part or all of their banking, broker
dealer, investment or trust business from the Company to any competitive
organization.

(c) No-Raid. Executive hereby agrees and covenants that during the Protected
Period, Executive shall and will not (without first obtaining the written
permission of the Company), directly or indirectly, solicit or recruit any
individual who is a current employee of the Company (or was employed with the
Company during the six (6) months before the Retirement Date) for employment or
any other relationship (including but not limited to as an independent
contractor), or induce or seek to cause such person to terminate his or her
employment with the Company. This includes employees of the Company’s parent,
subsidiaries, affiliates and their respective successors.

9. Cooperation. Executive hereby agrees to provide his full cooperation, at the
request of the Company, with any of the Released Parties in the transitioning of
his job duties and responsibilities, any and all investigations or other legal,
equitable or business matters or proceedings which involve any matters for which
Executive worked on or had responsibility during his employment with the
Company. Executive also agrees to be reasonably available to the Company or its
representatives to provide general advice or assistance as requested by the
Company. With respect to any litigation, arbitration, mediation, administrative
hearing, or any other dispute resolution process to which the Company is a party
or to which Executive is a witness, Executive, subject to the reasonable
requests of the Company and the Executive’s personal schedule, agrees to fully
cooperate with the Company, its attorneys and agents, with respect to any
process including but not limited to, interviews, depositions, preparation for
testimony, and testifying or otherwise providing evidence. This includes but is
not limited to testifying (and preparing to testify) as a witness in any
proceeding or otherwise providing information or reasonable assistance to the
Company in connection with any investigation, claim or suit, and cooperating
with the Company regarding any investigation, litigation, claims or other
disputed items involving the Company that relate to matters within the knowledge
or responsibility of Executive. Specifically, Executive agrees (i) to meet with
the Company’s representatives, its counsel or other designees at reasonable
times and places with respect to any items within the scope of this provision;
(ii) to provide truthful testimony regarding same to any court, agency or other
adjudicatory body; (iii) to provide the Company with immediate notice of contact
or subpoena by any non-governmental adverse party, and (iv) to not voluntarily
assist any such non-governmental adverse party or such non-governmental adverse
party’s representatives. Executive acknowledges and understands that his
obligations of cooperation under this Paragraph 9 are not limited in time and
may include, but shall not be limited to, the

 

TRANSITION AGREEMENT AND RELEASE   Page 6



--------------------------------------------------------------------------------

need for or availability for testimony. The Company shall reimburse the
Executive for his reasonable out-of-pocket expenses incurred pursuant to this
Paragraph 9. Executive shall receive no additional compensation for time spent
assisting the Company pursuant to this Paragraph 9 other than the compensation
and benefits provided for in Paragraph 2.

10. No Assignment of Claims. Executive represents that he has not transferred or
assigned, to any person or entity, any Claim involving the Company, or any
portion thereof or interest therein.

11. Binding Effect of Agreement. This Agreement shall be binding upon the
Company and its successors and assigns, and upon Executive and Executive’s
heirs, spouse, representatives, successors and assigns.

12. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.

13. No Waiver. This Agreement may not be waived, modified, amended,
supplemented, canceled or discharged, except by written agreement of the
Parties. Failure to exercise and/or delay in exercising any right, power or
privilege in this Agreement shall not operate as a waiver. No waiver of any
breach of any provision shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision, nor shall any waiver be
implied from any course of dealing between or among the Parties.

14. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understandings, or
representations between the Parties, whether oral or written, pertaining to the
subject matter of this Agreement and Executive’s employment with the Company. No
oral statements or other prior written material not specifically incorporated
into this Agreement shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized, unless incorporated into this
Agreement by written amendment, such amendment to become effective on the date
stipulated in it. Any amendment to this Agreement must be signed by all parties
to this Agreement. Executive represents and acknowledges that in executing this
Agreement, Executive does not rely on, has not relied on, and specifically
disavows any reliance on any communications, promises, statements, inducements,
or representation(s), oral or written, by the Company or its agents except as
expressly contained in this Agreement. Executive further represents that
Executive is relying on Executive’s own judgment in entering into this
Agreement.

15. Knowing and Voluntary Waiver. Executive, by Executive’s free and voluntary
act of signing below, (a) acknowledges that Executive has been given a period of
21 days to consider whether to agree to the terms contained herein,
(b) acknowledges that Executive has been advised in writing to consult with an
attorney prior to executing this Agreement, (c) acknowledges that Executive
understands that this Agreement specifically releases and waives all rights and
Claims Executive may have under the Age Discrimination in Employment Act, as
amended (“ADEA”) prior to the date on which Executive signs this Agreement, and
(d) agrees to all of the terms of this Agreement and intends to be legally bound
thereby. Furthermore,

 

TRANSITION AGREEMENT AND RELEASE   Page 7



--------------------------------------------------------------------------------

Executive acknowledges that he is not entitled to the promises and benefits,
including, without limitation, the Severance Payment and accelerated vesting of
restricted stock provided for in Paragraph 2 of this Agreement until this
Agreement and the Release of Claims in Exhibit A have become effective,
enforceable and irrevocable.

This Agreement will become effective, enforceable and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”). During the seven-day period prior to the Effective Date, Executive may
revoke his agreement to release claims under this Agreement by expressly
indicating in writing to the Company, Attention: Allen Tubb, his intention to
revoke this Agreement. If Executive exercises his right to revoke hereunder,
Executive shall forfeit his right to receive the Severance Payment, the
accelerated vesting of restricted stock and other benefits provided for herein,
and to the extent such payments or benefits have already been made, Executive
agrees that he will immediately reimburse the Company for the amounts of such
benefits.

16. Governing Law. The Parties agree that the terms of the Agreement shall be
governed and construed in according with the laws of the State of Texas.

17. Venue. The exclusive venue for any and all disputes, suits or proceedings
relating to or arising out of this Agreement shall be in the United States
District Court for the Northern District of Texas, and if that court does not
have jurisdiction, then a state district court of competent jurisdiction in
Dallas County, Texas. Executive consents to personal jurisdiction of the United
States District Court for the Northern District of Texas, or a state district
court of competent jurisdiction in Dallas County, Texas for any dispute, suit or
proceeding relating to or arising out of this Agreement or the Release, and
Executive agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts.

18. Signatures. This Agreement may be executed in multiple counterparts, and a
signature transmitted by pdf or facsimile shall be considered to be an original
for all purposes.

19. Notices. Unless otherwise provided, any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon receipt, when
delivered by overnight courier or sent by electronic mail or facsimile, or upon
delivery when delivered personally, or upon seventy-two (72) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address or
facsimile number, as subsequently modified by written notice, as follows:

(i) if to Executive, to 3708 Centenary, Dallas, Texas, 75225;

(ii) if to the Company, to Southwest Securities, Inc., Attn: Allen Tubb, 1201
Elm Street, Suite 3500, Dallas, Texas, 75270.

20. Section 409A of the Code. It is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance of general applicability issued
thereunder so as to not subject Executive to the payment of additional interest
and taxes under Section 409A of the Code, and in furtherance of this intent,
this Agreement shall be interpreted, operated and administered in a manner
consistent with these intentions.

 

TRANSITION AGREEMENT AND RELEASE   Page 8



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

AGREED TO BY:

 

 

RICHARD LITTON

     

 

Date

 

SWS GROUP, INC. By:  

 

Title:   President and Chief Executive Officer Date:  

 

 

TRANSITION AGREEMENT AND RELEASE   Page 9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims (“Release”) is made and entered into by and between
Richard H. Litton (“Executive”) and SWS Group, Inc. and its successors and
assigns (the “Company”). Terms used in this Release with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Transition Agreement and Release entered into on November 13, 2014,
by and between the Company and Executive (the “Agreement”).

WHEREAS, Executive and the Company are parties to the Agreement; and

WHEREAS, Paragraph 2 of the Agreement provides that Executive is entitled to
certain payments and benefits if he signs this release agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:

1. Release of Claims. In consideration of the mutual promises contained in the
Agreement, including the Company’s promises to pay Executive the Severance
Payment and to accelerate vesting of restricted stock and other consideration
provided under Paragraphs 2 and 3 of the Agreement, which are in addition to
anything of value to which Executive is already entitled, Executive, on behalf
of himself, his heirs, executors, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges the Company and parent
company and all of their divisions, subsidiaries, affiliates, joint venture
partners, partners, and related companies, and their present and former agents,
executives, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, representatives, predecessors, successors and assigns
(collectively, the “the Company Released Parties”), from any and all claims,
demands, actions, causes of action, costs, fees, and all liability whatsoever,
whether known or unknown, fixed or contingent, which Executive has, had, or may
have against the Company Released Parties relating to or arising out of his
employment, separation from employment, the transition services, Restricted
Stock Plan, deferred compensation plan, the Merger Agreement Payments or any
terms of the Agreement, and any and all other Claims that exist at any time up
to and including the date of this Release. This Release includes, without
limitation, (i) claims at law or equity, or (ii) claims sounding in contract
(express or implied) or tort, (iii) claims arising under any federal, state, or
local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, hostile work environment, or
retaliation (including, without limitation, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act Amendments Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act
of 1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. § 1981, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Worker Adjustment and Retraining
Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act,
the Genetic Information and Nondiscrimination Act, the Uniformed Services
Employment and Reemployment Rights Act of

 

TRANSITION AGREEMENT AND RELEASE   Page 10



--------------------------------------------------------------------------------

1994, Section 1558 of the Patient Protection and Affordable Care Act of 2010,
the Consolidated Omnibus Budget Reconciliation Act of 1985, the Texas Labor
Code, any federal, state, local or municipal whistleblower protection, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, or any
other federal, state, local, or municipal laws of any jurisdiction, (iv) claims
arising under the Employee Retirement Income Security Act (except any employee
benefits or employee participation rights as contained in the Agreement), or
(v) any other statutory or common law claims related to or arising out of his
employment, transition services, separation from employment, the Merger
Agreement Payments or any terms of the Agreement or the transition services that
exist at any time up to and including the date of this Release’s execution.
Executive further represents that, as of the date of Executive’s execution of
this Release, Executive has not been the victim of any illegal or wrongful acts
by the Company or any of the Company Released Parties, including, without
limitation, discrimination, retaliation, harassment, or any other wrongful act
based on any legally protected characteristic.

Except as required by law, Executive agrees that he will not commence, maintain,
initiate, or prosecute, or cause, encourage, assist, volunteer, advise or
cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or Claim before any
court, agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company, or any of the matters discharged and released
in this Agreement.

Notwithstanding the preceding sentence or any other provision of this Agreement,
this release is not intended to interfere with Executive’s right to file a
charge with the EEOC in connection with any Claim Executive believes he may have
against the Company or its affiliates or subsidiaries. However, by executing
this Agreement, Executive hereby waives the right to recover in any proceeding
he may bring before the EEOC or any state human rights commission or in any
proceeding brought by the EEOC or any state human rights commission (or any
other agency) on Executive’s behalf.

2. Knowing and Voluntary Waiver. Executive, by Executive’s free and voluntary
act of signing below, (a) acknowledges that Executive has been given a period of
21 days to consider whether to agree to the terms contained herein,
(b) acknowledges that Executive has been advised in writing to consult with an
attorney prior to executing this Agreement, (c) acknowledges that Executive
understands that this Agreement specifically releases and waives all rights and
Claims Executive may have under the Age Discrimination in Employment Act, as
amended (“ADEA”) prior to the date on which Executive signs this Agreement, and
(d) agrees to all of the terms of this Agreement and intends to be legally bound
thereby. Furthermore, Executive acknowledges that the promises and benefits,
including, without limitation, the Severance Payment and accelerated vesting of
restricted stock provided for in Paragraph 2 of this Agreement, will be delayed
until this Agreement becomes effective, enforceable and irrevocable.

This Release will become effective, enforceable and irrevocable on the eighth
(8th) day after the date on which it is executed by Executive (the “Effective
Date”). During the seven-day period prior to the Effective Date, Executive may
revoke his agreement to release claims under this Release by expressly
indicating in writing to the Company, Attention: Allen Tubb, his intention to
revoke this Release. If Executive exercises his right to revoke hereunder,
Executive shall

 

TRANSITION AGREEMENT AND RELEASE   Page 11



--------------------------------------------------------------------------------

forfeit his right to receive the Severance Payment, the accelerated vesting of
restricted stock and other benefits provided for herein, and to the extent such
payments or benefits have already been made, Executive agrees that he will
immediately reimburse the Company for the amounts of such payments and benefits.

3. No Prior Representations; Entire Agreement. This Release and the Agreement
set forth the entire agreement between the parties concerning the subject matter
in this Release, and fully supersedes any and all prior agreements, promises,
understandings, or representations between the Parties, whether oral or written,
pertaining to the subject matter of this Release and Executive’s employment with
the Company, apart from the Agreement. Executive represents and acknowledges
that in executing this Release, he does not rely, and has not relied, upon any
prior oral or written communications, promises, statements, agreements,
inducements, understandings or representations by the Company or any of the
Company, except as expressly contained in this Release. Therefore, Executive
understands that Executive is precluded from bringing any fraud or similar claim
against the Company associated with any such communications, promises,
agreements, statements, inducements, understandings, or representations. No oral
statements or other prior written material not specifically incorporated into
this Release shall be of any force and effect. The parties are entering into
this Release based on their own judgment.

4. Choice of Law. This Release shall, in all respects, be interpreted, enforced,
and governed under the laws of the State of Texas. Executive and the Company
agree that the language of this Release shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the parties. The exclusive venue for any and all disputes, suits or proceedings
relating to or arising out of this Agreement shall be in the United States
District Court for the Northern District of Texas, and if that court does not
have jurisdiction, then a state district court of competent jurisdiction in
Dallas County, Texas. Executive consents to personal jurisdiction of the United
States District Court for the Northern District of Texas, or a state district
court of competent jurisdiction in Dallas County, Texas for any dispute, suit or
proceeding relating to or arising out of this Agreement or the Release, and
Executive agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts.

5. Severability. The Company and Executive agree that should a court declare or
determine that any provision of this Release is illegal or invalid, the validity
of the remaining parts, terms or provisions of this Release will not be affected
and any illegal or invalid part, term, or provision, will not be deemed to be a
part of this Release.

6. Counterparts. The Company and Executive agree that this Release may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

 

TRANSITION AGREEMENT AND RELEASE   Page 12



--------------------------------------------------------------------------------

Please read this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND THAT I AM
ENTERING INTO IT VOLUNTARILY.

AGREED TO BY:

 

     

 

Richard H. Litton       Date

 

SWS Group, Inc. By:     Title:     Date:     

 

TRANSITION AGREEMENT AND RELEASE   Page 13